Citation Nr: 0509148	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of a right ulna fracture.  

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of a shell fragment wound of the left 
heel, with fracture of the os calcis.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the lower 
right leg, Muscle Group XII, with scarring.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for a 
right ulna fracture, with a noncompensable initial rating, 
and denied increased ratings for residuals of shell fragment 
wounds to the left heel and to the right leg.  He responded 
by filing a February 2003 Notice of Disagreement, and was 
sent a September 2003 Statement of the Case.  He then filed 
an October 2003 VA Form 9, perfecting his appeal of these 
issues.  

On his October 2003 VA Form 9, the veteran requested a 
personal hearing before a member of the Board, and such a 
hearing was scheduled for July 2004 at the RO.  However, the 
veteran failed to report for his scheduled hearing, and has 
not submitted an explanation for his absence or a request for 
another hearing date.  Accordingly, the Board will adjudicate 
the veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2004).  

The issue of a compensable initial rating for residuals of a 
right ulna fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has already been awarded a 40 percent 
disability rating for residuals of a shell fragment wound to 
the left heel, with fracture of the os calcis.  

3.  The veteran's shell fragment wound to the right leg 
results in pain and slight loss of strength of Muscle Group 
XII, with no apparent bone, joint, or nerve impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 40 percent for the veteran's residuals of a shell 
fragment wound to the left heel, with fracture of the os 
calcis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Codes 5165, 5270-74 (2004).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's residuals of a shell 
fragment wound to the lower right leg, Muscle Group XII, with 
scarring, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2003 
Statement of the Case, and August 2002 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  VA medical treatment records from the 
Mountain Home VA medical center were obtained.  Private 
medical records have also been obtained from M.D.A., M.D., as 
requested by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA orthopedic examinations in 
conjunction with his claims; for these reasons, his appeals 
are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 2003, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated again in September 2003, in light of the 
additional development performed subsequent to February 2003.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks increased ratings for several service-
connected disabilities.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
These factors must be considered in the adjudication of the 
veteran's increased rating claims.  

I. Increased rating - Left heel disability

The veteran seeks a disability rating in excess of 40 percent 
for his residuals of a shell fragment wound to the left heel, 
with fracture of the os calcis.  This disability is currently 
rated under Diagnostic Code 5270, for ankylosis of the ankle 
joint.  The veteran's current 40 percent rating is the 
maximum schedular rating available under this Diagnostic 
Code, or any other code for skeletal disabilities of the foot 
and/or ankle.  

According to the October 2002 VA examination report, the 
veteran reported increased pain of his left heel and ankle.  
These injuries were initially incurred after stepping on a 
mine during military service.  On objective examination, he 
walked slowly and with a mild limp.  He had no ulcers, 
fissures, or other disabilities of the skin of the left foot 
and ankle.  However, pedal pulses were absent, and he 
reported tenderness on palpation of the heel.  Significant 
deformity of the left medial and lateral malleoli was 
observed.  Range of motion of the left ankle included 
dorsiflexion to 10º and plantar flexion to 14º, both with 
pain.  Achilles tendon reflexes were also absent on the left.  
Leg strength was 3/5 on the left, versus 4/5 on the right.  
Significant musculature atrophy was also observed.  

The Board notes first that the veteran has impairment of the 
muscle, bone, and skin of his lower left leg secondary to his 
in-service injury.  Generally, the VA may award separate 
disability ratings for impairment which is not duplicative or 
overlapping with the symptomatology of any other disability.  
See Esteban v. Brown, 6 Vet. App. 296 (1994).  However, under 
38 C.F.R. § 4.68 (2004), the combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  Currently, a 40 percent disability rating is 
assignable for amputation of the leg below the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5165 (2004).  Therefore, 
the veteran may not be awarded a disability rating in excess 
of 40 percent for his disability of the left heel, secondary 
to a shell fragment wound.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left heel disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is not currently employed or seeking 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, a disability rating in excess of 40 percent is 
not warranted for the veteran's left heel disability, 
secondary to a shell fragment wound in service, as he has 
already been awarded the maximum disability rating available 
for this disability, and has not demonstrated that an 
extraschedular rating is warranted.  Because the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the veteran's claim must be denied 
because of the absence of legal merit or entitlement under 
the law, and the benefit of the doubt doctrine does not 
apply.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Increased rating - Right leg disability

The veteran seeks a disability rating in excess of 10 percent 
for his muscle injury of the right leg.  This disability is 
currently rated under Diagnostic Code 5312, for impairment of 
Muscle Group XII.  These muscles are responsible for 
dorsiflexion of the ankle, extension of the toes, and 
stabilization of the arch, among other functions.  Slight 
impairment of these muscles is noncompensable; moderate 
impairment warrants a 10 percent rating, moderately severe 
impairment, a 20 percent rating, and severe impairment, a 30 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5312 
(2004).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2004).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 
38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) (2004).  A through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2004).  

The type of injury associated with a moderate muscle 
disability is described as being from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include small or linear 
entrance and (if present) exit scars, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2004).  

A moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2004).  

Service medical records indicate the veteran sustained a 
severe penetrating wound to the right heel secondary to a 
land mine explosion in Europe during World War II.  He was 
noted to have a good recovery.  

More recently, the veteran underwent VA medical examination 
in October 2002.  His reported symptoms included pain of his 
right calf, especially with use.  On objective examination, 
he walked slowly and with a mild limp.  He denied using any 
sort of assistance device such as a walker or cane on a 
regular basis, but he did use a walking stick occasionally.  
He had no pedal edema of the right foot.  Range of motion 
testing of the right ankle revealed dorsiflexion to 20º and 
plantar flexion to 45º, both without complaints of pain.  
Deep tendon and Achilles reflexes were 0-1 on the right.  He 
had a scar along his lower right leg measuring 12cm in length 
and from 1.5cm to 4.5cm in width.  No increased sensitivity 
or tenderness of this scar was reported.  Right leg strength 
was 4/5.  His leg was without adhesions, or any apparent 
bone, joint, or nerve damage.  Chronic pain of the lower 
right extremity secondary to an in-service injury was 
diagnosed.  

The veteran's private medical treatment records from Dr. 
M.D.A. confirm his complaints of bilateral calf pain.  
Private physical examination confirms some muscle wasting of 
the lower extremities, but no neurovascular deficiencies.  

Based on the medical evidence noted above, the Board finds 
that a disability rating in excess of 10 percent for the 
veteran's residuals of a shell fragment wound to the lower 
right leg is not warranted.  The preponderance of the 
evidence is against a finding of moderately-severe impairment 
to Muscle Group XII.  Objective examination revealed no 
substantial loss of deep muscle tissue or substance, and only 
slight loss of muscle strength, which was 4/5.  Additionally, 
the veteran is able to walk on his own, albeit slowly and 
with a mild limp, and only uses an assistance device 
occasionally.  His disability also did not result in any 
adhesions, or apparent bone, joint, or nerve damage.  
Finally, the veteran has not required any regular medical 
treatment or surgical intervention regarding his right leg 
injury subsequent to service.  Overall, the preponderance of 
the evidence is against a finding of moderately-severe 
impairment, for which a 20 percent rating would be warranted.  

Also considered by the Board was 38 C.F.R. § 4.40 which 
requires proper consideration to be given the effects of pain 
in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the Court's holding in DeLuca.  
However, there is no evidence in the present case that there 
is any weakness, excess fatigability, or incoordination due 
to flare-ups of the service-connected right leg disability 
which would warrant increased compensation.  While the VA 
examiner noted in October 2002 that the veteran reported pain 
on motion, weakness, and tenderness of the right leg, the 
examiner did not express this additional impairment in terms 
of additional limitation of motion.  He also noted that the 
veteran has sufficient endurance to accomplish the tasks of 
daily living.  Therefore, a rating in excess of 10 percent 
under 38 C.F.R. §§ 4.40, 4.45 or under DeLuca is not 
warranted.

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2004).  In 
the present case, the veteran has a shell fragment wound scar 
along his right leg.  The October 2002 VA examination report 
described his scar as healed, with no ulceration or 
limitation of function noted.  Overall, no specific 
impairment has been directly attributed by a medical examiner 
to the veteran's scars.  Accordingly, the preponderance of 
the evidence is against a separate disability rating at this 
time for the scars of the lower right leg.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's muscle injury to the right leg has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is not currently employed or 
seeking employment.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a shell fragment wound to the lower right leg, 
Muscle Group XII.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for the veteran's residuals of a shell fragment wound to the 
left heel, with fracture of the os calcis is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's residuals of a shell fragment wound to the 
lower right leg, Muscle Group XII, with scarring is denied.  


REMAND

The veteran seeks a compensable initial rating for his 
residuals of a right ulna fracture.  No findings specific to 
the right ulna were made at the time of the October 2002 VA 
examination, and no other current VA findings are of record.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  VA has an obligation to obtain 
such an examination when it becomes necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  Therefore, 
a remand of this issue to the RO becomes necessary.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran should be scheduled for 
a VA orthopedic examination in order to 
determine the degree of impairment 
resulting from his disability of the 
right ulna.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include range of motion studies, 
x-rays, and any other tests considered 
necessary by the examiner.  In testing 
the veteran's range of motion, the 
examiner should note if the veteran has 
any additional limitation of motion due 
to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  Any other 
impairment resulting from the veteran's 
fracture of the right ulna should also 
be noted.  The medical basis for all 
opinions expressed should be given.

2.	Thereafter, the RO should again 
consider the veteran's pending rating 
claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


